Appellee instituted this suit against appellant in the 101st district court in Dallas county to recover a debt which it claimed appellant owed. Appellant filed his *Page 707 
plea of privilege, which appellee controverted. On April 30, 1928, the plea of privilege was heard by the judge of the 14th district court, and the judgment entered thereon recites that both plaintiff and defendant appeared and that the plea of privilege was overruled. From that judgment there was no appeal. On July 5, 1928, the appellant not having filed any answer, judgment was rendered by default in the 14th district court in favor of appellee against appellant for the amount sued for.
Appellant's only complaint is of what he terms fundamental error, in that he contends the record shows that the cause was filed in the 101st district court in Dallas county, and that final judgment was rendered in the 14th district court, and that there is nothing of record to show that the judge of 14th district court had any jurisdiction to try the cause.
By a writ of certiorari, appellee brought to this court, as a part of the transcript, the order that was entered by the judge of the 101st judicial district court, dated April 28, 1928, regularly transferring the cause to the 14th judicial district court in Dallas county. Since the cause was regularly transferred to the 14th district court, it is apparent appellant's contention should be, and the same is, overruled.
The Judgment of the trial court is affirmed.